Per Curiam:

This *580cause came on to be heard at this term, and wa's argued by counsel; and thereupon, upon consideration thereof, ■counsel'for defendant in error, St. Francis Levee District, consenting, it was ordered, adjudged, and -decreed as follows, viz:
Messrs. Arthur Adams and J. A. Tellicr for plaintiff in error.
Messrs. Burk Mann, Charles D. Frierson, and R. B. McCulloch for defendants in error.
See ante, p. 421.
That the prayer of the complaint for cancellation of decrees of foreclosure in favor of defendant in error, St. Francis Levee District, is granted, and said decrees are cancelled and held for naught as clouds upon the title to said lands; and said St. Francis Levee District is forever enjoined from taxing or attempting to tax said lands to pay for improvements made or administrative or other expenses incurred prior to issuing of final certificate by the United States; that said lands are subject to tax for the cost of improvements, administrative, or other expenses of said St. Francis Levee District contracted for subsequent. to the issuing of final certificate from the United States, and the Supreme Court of Arkansas is reversed in so far as the judgment is inconsistent herewith, and the cause is remanded to the Supreme Court of Arkansas for further proceedings not inconsistent with this conclusion.
Mandate will issue accordingly.